Citation Nr: 1343524	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  07-03 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran had active service from May 1964 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and May 2008 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Detroit, Michigan.

In October 2007, the Veteran testified at a personal hearing over which a Decision Review Officer of the RO presided.  Thereafter, in June 2009, he testified at a hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of each hearing has been associated with the claims file.

This matter was previously before the Board in September 2009, September 2011, and August 2013, at which time it was remanded for additional development.  It is now returned to the Board. 

The Board acknowledges a September 2012 rating decision which denied service connection for bipolar disorder and major depression.  However, in the Board's September 2011 Remand, it was noted that a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board recharacterized the Veteran's claim for PTSD to reflect consideration of other diagnosed psychiatric disorders (including bipolar disorder and major depression).  As such, the matter of an acquired psychiatric disorder, to include, PTSD is still on appeal and is now before the Board.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in both VA paperless claims file systems reveals documents that are either duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal.

These matters are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action on his part is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of three prior remands.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

In this case, prior to the August 2013 Remand, the RO had partially complied with Board instructions pursuant to the September 2011 Remand.  Specifically, the RO obtained a VA PTSD examination and a VA mental disorders examination and requested opinions.

A VA PTSD examination report dated in September 2011 shows that the examiner indicated that the Veteran did not meet the full criteria for a diagnosis of PTSD.  The examiner did, however, diagnose mixed bipolar disorder and opined that the bipolar disorder was "less likely than not caused by service related stressors."

A VA mental disorders examination report, also dated in September 2011, shows that the Veteran was diagnosed with mixed bipolar disorder, and that the examiner opined that the "Veteran's claims for Bi-Polar and Major Depression is [sic] less likely than not (less than 50/50) probability caused by or a result of or related to his military combat action duties/wartime service."  In support of this opinion, the examiner noted the Veteran's service records did not include any documentation of any symptoms of depression, bipolar disorder, or alcohol abuse, and that the Veteran deemed his health "very good" on service discharge examination.  The examiner also appeared to base his opinion on the lack of a stressor.

However, in August 2013, the Board found that these opinions were inadequate because they were not supported by a complete rationale and because the opinions did not take into account the lay statements provided by the Veteran alleging onset of psychological problems in service and continuity since.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion). 

As such, in August 2013, the Board remanded the issue as a new examination was required.  Compliance by the RO with remand instructions is neither optional nor discretionary, and a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions.  See Stegall v. West, 11 Vet.App. 268, 271 (1998).   

The September 2013 VA examination report that was obtained following the Board's August 2013 Remand did not, in rendering a nexus opinion concerning the Veteran's diagnosed bipolar disorder, consider the Veteran's service as a whole.  Instead, it considered only the Veteran's claimed stressor.  Furthermore, it gave no explanation as to why the Veteran's bipolar disorder was less likely than not caused by service related-stressors.

Regarding the matter of service connection for tinnitus, as an opinion of record relates the Veteran's tinnitus to a side-effect of medication he is prescribed for symptoms of a psychiatric disorder, the Board once again finds that the matter of service connection for tinnitus is inextricably intertwined with the matter of service connection for a psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  As such, the appropriate remedy is to defer adjudication of the claim for tinnitus pending the adjudication of the inextricably intertwined claim for a psychiatric disorder. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall schedule the Veteran for a VA psychiatric examination, with a physician that has not previously examined the Veteran, in conjunction with the pending service connection claim for a psychiatric disorder.  All studies deemed appropriate should be performed, and all findings should be set forth in detail.  The claims file and a copy of this Remand must be made available to the examiner, who should review the entire claims file in conjunction with this examination.  This fact should be so indicated in the examination report. 

Based on examination of the Veteran and review of the record, the examiner is requested to respond to the following:

Is it at least as likely as not that the Veteran's diagnosed bipolar disorder is causally related to his active service from May 1964 to June 1965?  The examiner should consider the Veteran's service as a whole, rather than merely his claimed service stressor.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  It can be considered, however, along with other factors.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

